UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K (Mark One) [X] Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended: December 31, 2009 Or [ ] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 1-15935 OSI RESTAURANT PARTNERS, LLC (Exact name of registrant as specified in its charter) DELAWARE 59-3061413 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2202 North West Shore Boulevard, Suite 500, Tampa, Florida33607 (Address of principal executive offices) (Zip Code) (813) 282-1225 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: NONE Securities registered pursuant to Section 12(g) of the Act: NONE (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes [ ] No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes [ ] No [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES oNO o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer [] Accelerated Filer [] Non-accelerated filer [X] (Do not check if smaller reporting company) Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes [ ] No [X] As of June 30, 2009, the last business day of the registrant’s most recently completed second fiscal quarter, there was no established public trading market for the registrant’s equity securities. As of March 31, 2010, the registrant has 100 units, no par value, of Common Units outstanding (all of which are owned by OSI HoldCo, Inc., the registrant’s direct owner), and none are publicly traded. DOCUMENTS INCORPORATED BY REFERENCE – NONE. Table of Contents OSI RESTAURANT PARTNERS, LLC INDEX TO ANNUAL REPORT ON FORM 10-K For the Year Ended December 31, 2009 TABLE OF CONTENTS Page No. PART I Item 1. Business 4 Item 1A. Risk Factors 17 Item 1B. Unresolved Staff Comments 32 Item 2. Properties 32 Item 3. Legal Proceedings 33 Item 4. [Removed and reserved] 35 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 35 Item 6. Selected Financial Data 36 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 38 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 82 Item 8. Financial Statements and Supplementary Data 85 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure Item 9A. Controls and Procedures Item 9B. Other Information PART III Item 10. Directors, Executive Officers and Corporate Governance Item 11. Executive Compensation Item 12. Security Ownership of Certain Beneficial Owners and Managementand Related Stockholder Matters Item 13. Certain Relationships and Related Transactions, and Director Independence Item 14. Principal Accounting Fees and Services PART IV Item 15. Exhibits and Financial Statement Schedules Signatures 2 Table of Contents OSI Restaurant Partners, LLC PART I Cautionary Statement This Annual Report on Form 10-K contains forward-looking statements within the meaning of Section 27A of the Securities Exchange Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. Forward-looking statements represent OSI Restaurant Partners, LLC’s expectations or beliefs concerning future events, including the following: any statements regarding future sales, costs and expenses and gross profit percentages, any statements regarding the continuation of historical trends, any statements regarding the expected number of future restaurant openings and expected capital expenditures and any statements regarding the sufficiency of our cash balances and cash generated from operating and financing activities for future liquidity and capital resource needs. Without limiting the foregoing, the words “believes,” “anticipates,” “plans,” “expects,” “should,” “estimates” and similar expressions are intended to identify forward-looking statements. Our actual results could differ materially from those stated or implied in the forward-looking statements included elsewhere in this report as a result, among other things, of the following: (i) Our substantial leverage and significant restrictive covenants in our various credit facilities could adversely affect our ability to raise additional capital to fund our operations, limit our ability to make capital expenditures to invest in new or renovate restaurants, limit our ability to react to changes in the economy or our industry, expose us to interest rate risk to the extent of our variable-rate debt and prevent us from meeting our obligations under the senior notes; (ii) Depressed economic conditions may continue to affect our liquidity by adversely impacting numerous items that include, but are not limited to: consumer confidence and spending patterns; the availability of credit presently arranged from our revolving credit facilities; the future cost and availability of credit; interest rates; foreign currency exchange rates; and the liquidity or operations of our third-party vendors and other service providers; (iii) The restaurant industry is a highly competitive industry with many well-established competitors; (iv) Our results can be impacted by changes in consumer tastes and the level of consumer acceptance of our restaurant concepts (including consumer tolerance of our prices); local, regional, national and international economic conditions; the seasonality of our business; demographic trends; traffic patterns and our ability to effectively respond in a timely manner to changes in traffic patterns; changes in consumer dietary habits; employee availability; the cost of advertising and media; government actions and policies; inflation; unemployment rates; interest rates; exchange rates; and increases in various costs, including construction, real estate and health insurance costs; (v) Our results can be affected by consumer reaction to public health issues such as an outbreak of H1N1 flu (swine flu); (vi) Our results can be affected by consumer perception of food safety; (vii) Our ability to expand is dependent upon various factors such as the availability of attractive sites for new restaurants; ability to obtain appropriate real estate sites at acceptable prices; ability to obtain all required governmental permits including zoning approvals and liquor licenses on a timely basis; impact of government moratoriums or approval processes, which could result in significant delays; ability to obtain all necessary contractors and subcontractors; union activities such as picketing and hand billing that could delay construction; the ability to generate or borrow funds; the ability to negotiate suitable lease terms; the ability to recruit and train skilled management and restaurant employees; and the ability to receive the premises from the landlord’s developer without any delays; 3 Table of Contents OSI Restaurant Partners, LLC Cautionary Statement (continued) (viii) Weather and acts of God could result in construction delays and also adversely affect the results of one or more restaurants for an indeterminate amount of time; (ix) Commodities, including but not limited to, such items as beef, chicken, shrimp, pork, seafood, dairy, potatoes, onions and energy supplies, are subject to fluctuation in price and availability and price could increase or decrease more than we expect; (x) Minimum wage increases could cause a significant increase in our labor costs; and/or (xi) Our results can be impacted by tax and other legislation and regulation in the jurisdictions in which we operate and by accounting standards or pronouncements. Item 1.Business GENERAL We are one of the largest casual dining restaurant companies in the world, with five restaurant concepts, more than 1,475 system-wide restaurants and 2009 revenues exceeding $3.6 billion. We operate in 49 states and in 23 countries internationally, predominantly through Company-owned restaurants, but we also operate under a variety of partnerships and franchises.Our conceptsare Outback Steakhouse, Carrabba’s Italian Grill, Bonefish Grill, Fleming’s Prime Steakhouse and Wine Bar and Roy’s. Our long-range plan is to exit our Roy’s concept, but we have not established a timeframe to do so. We were incorporated in August 1987 as Multi-Venture Partners, Inc., a Florida corporation, and in January 1990 we changed our name to Outback Steakhouse, Inc. (“Outback Florida”). Outback Steakhouse, Inc., a Delaware corporation (“Outback Delaware”), was formed in April 1991 as part of a corporate reorganization completed in June 1991 in connection with our initial public offering, at which time Outback Delaware became a holding company for Outback Florida. On April 25, 2006, we changed our name from Outback Steakhouse, Inc. to OSI Restaurant Partners, Inc. OnJune14,2007, OSI Restaurant Partners, Inc.was acquired by Kangaroo Holdings, Inc. (the “Ultimate Parent” or “KHI”), which is controlled by an investor group comprised of funds advised by Bain Capital Partners, LLC (“Bain Capital”) and Catterton Partners (“Catterton”), Chris T. Sullivan, Robert D. Basham and J. Timothy Gannon (our “Founders”) and certain members of our management for aggregate consideration of approximately $3.1 billion. Immediately following consummation of the merger and related transactions (the “Merger”) on June 14, 2007, we converted into a Delaware limited liability company named OSI Restaurant Partners, LLC, and our shares of common stock were no longer listed on the New York Stock Exchange. The accompanying consolidated financial statements are presented for two periods: Predecessor and Successor, which relate to the period preceding the Merger and the period succeeding the Merger, respectively.The operations of OSI Restaurant Partners, Inc. and its subsidiaries are referred to for the Predecessor period and the operations of OSI Restaurant Partners, LLC and its subsidiaries are referred to for the Successor period.Unless the context otherwise indicates, as used in this report,the term the “Company,” “we,” “us,” “our” and other similar terms mean (a)prior to the Merger, OSI Restaurant Partners, Inc. and its subsidiaries and (b)after the Merger, OSI Restaurant Partners, LLC and its subsidiaries. 4 Table of Contents OSI Restaurant Partners, LLC Item 1.Business (continued) GENERAL (continued) In April 1993, we purchased a 50% interest in the cash flows of two Carrabba’s Italian Grill (“Carrabba’s”) restaurants located in Houston, Texas, and entered into a 50-50 joint venture with the founders of Carrabba’s to develop additional Carrabba’s restaurants.Carrabba’s Italian Grill, Inc., a Florida corporation, was formed in January 1995. In January 1995, the founders of Carrabba’s obtained sole ownership of the original two Carrabba’s restaurants, and we obtained sole ownership of the Carrabba’s concept and four restaurants in Florida. At that time, the original 50-50 joint venture continued to develop restaurants in the State of Texas. In March 2004, we purchased the founders’ interest in the nine existing Texas restaurants. We have the sole right to develop Carrabba’s restaurants, and we continue to be obligated to pay royalties to the founders ranging from 1.0% to 1.5% of sales of Carrabba’s restaurants opened after 1994. In June 1995, through our wholly owned subsidiary, Outback Steakhouse International, Inc., a Florida corporation, we entered into an agreement with Connerty International, Inc. to form Outback Steakhouse International, L.P., a Georgia limited partnership to franchise Outback Steakhouse restaurants internationally. In 1998, Outback Steakhouse International, L.P. began directly investing in Outback Steakhouse restaurants in certain markets internationally as well as continuing to franchise restaurants. In May 2002, we purchased the 20% interest in Outback Steakhouse International, L.P. that we did not own.In January 2010, we announced our intent to sell our subsidiaries in Korea, Japan and Hong Kong and certain other rights (the “Asian Business”).We may also seek to sell development rights in other parts of Asia. We are pursuing a sale of our Asian Business due to attractive market conditions and becauseourinvestment priorities donot allow us to aggressively invest inthe Asian Business to take full advantage of future growth opportunities. In the event any such sale occurs, we will use 75% of the proceeds to repay indebtedness as required under our credit agreement and the remainder to invest more aggressively in our core domestic concepts. As of December 31, 2009, we determined that the accounting criteria for assets held for sale has not been met. In June 1999, we entered into an agreement with Roy Yamaguchi, the founder of Roy’s restaurants (“Roy’s”), through our wholly owned subsidiary, OS Pacific, Inc., a Florida corporation, to develop and operate future Roy’s worldwide. Roy’s is an upscale casual restaurant featuring “Hawaiian Fusion” cuisine. We do not have an economic interest in one Roy’s in the continental United States, six Roy’s in Hawaii, one Roy’s in Japan and one Roy’s in Guam at December 31, 2009. In October 1999, we purchased three Fleming’s Prime Steakhouse and Wine Bar (“Fleming’s”) restaurants through our wholly owned subsidiary, OS Prime, Inc., a Florida corporation. Fleming’s is an upscale casual steakhouse format that serves dinner only and features prime cuts of beefas well as fresh seafood, pork, veal and chicken entrees and offers a selection of over 100 quality wines available by the glass. Additionally, we had an agreement through September 1, 2004 to develop and operate Fleming’swith our partners in Outback/Fleming’s, LLC, which is a consolidated entity. In January 2003, we acquired two Fleming’s from the founders of Fleming’s pursuant toan asset purchase agreement dated October 1, 1999. In September 2004, we exercised our option to purchase an additional 39% interestin the Outback/Fleming’s, LLC after the twentieth restaurant was opened. As of December 31, 2009, we own 89.62% of Fleming's. In October 2000, through our wholly owned subsidiary, OS Southern, Inc., a Florida corporation, we opened one Lee Roy Selmon’s (“Selmon’s”) restaurant as a developmental format.In November 2008, we entered into an agreement in principle to sell our interest in the Selmon’s concept, which included six restaurants, to MVP LRS, LLC, an entity owned primarily by our Founders (two of whom are also members of our Board and of KHI’s Board), one of our named executive officers and a former employee.The sale was effective December 31, 2008.In the third quarter of 2009, the named executive officer transferred his ownership interest in Selmon’s to two of our Founders (who are also members of our Board and of KHI’s Board) at his initial investment cost.We continued to provide certain accounting, technology, purchasing and other services to Selmon’s at agreed-upon rates following the sale, however, the accounting, technology and all other services, except for purchasing, were transitioned to Selmon’s during the first quarter of 2010.We will continue to provide purchasing services through December 31, 2011, unless terminated otherwise. 5 Table of Contents OSI Restaurant Partners, LLC Item 1.Business (continued) GENERAL (continued) In October 2001, we purchased the Bonefish Grill (“Bonefish”) restaurant operating system from the founders of Bonefish Grill, through our wholly owned subsidiary, Bonefish Grill, Inc., a Florida corporation. At the same time, we entered into an agreement to acquire an interest in three existing Bonefish Grill restaurants and to develop and operate additional Bonefish Grills. In August 2002, we opened one Cheeseburger in Paradise (“Cheeseburger”) restaurant. It was opened through our wholly owned subsidiary, OS Tropical, Inc., a Florida corporation, and with our joint venture partner, Cheeseburger Holding Company, LLC.In July 2005, Cheeseburger Holding Company, LLC transferred to OS Tropical, Inc. its 40% interest in Cheeseburger in Paradise, LLC, making OS Tropical, Inc. the sole owner of Cheeseburger in Paradise, LLC.In September 2009, we sold our Cheeseburger in Paradise concept, which included 34 restaurants, to Paradise Restaurant Group, LLC (“PRG”), an entity formed and controlled by the president of the concept. Immediately following and in conjunction with the consummation of the Merger on June 14, 2007, our subsidiary corporations described above converted into limited liability companies. CONCEPTS AND STRATEGIES Our restaurant system includes full-service restaurants with several types of ownership structures. At December31, 2009, the system included restaurant formats and ownership structures as listed in the following table: Outback Steakhouse (domestic) Outback Steakhouse (international) Carrabba’s Italian Grill Bonefish Grill Fleming’s Prime Steakhouse and Wine Bar Roy’s Cheeseburger in Paradise (1) Total Company-owned 64 24 34 Development joint venture - 24 - 24 Franchise 39 1 7 - - - Total 64 24 34 The December 31, 2009 restaurant system includes 34 Cheeseburger in Paradise restaurants that were sold in September 2009 but continue to be consolidated until the adoption of new accounting guidance for variable interest entities on January 1, 2010. Outback Steakhouse restaurants generally serve dinner only on weeknights; however, many locations also serve an “early dinner” (opening as early as noon, but using the same dinner menu) on one or both days of the weekend. Outback Steakhouse features a limited menu of high quality, uniquely seasoned steaks, prime rib, pork, ribs, chicken, seafood and pasta and also offers specialty appetizers, including the signature “Bloomin’ Onion,” desserts and full liquor service. Carrabba’s Italian Grill restaurants serve dinner only and feature a limited menu of high quality Italian cuisine including a variety of pastas, chicken, seafood, veal and wood-fired pizza. Carrabba’s Italian Grill also offers specialty appetizers, desserts, coffees and full liquor service. Bonefish Grill restaurants serve dinner only and feature a variety of fresh grilled fish complemented by a variety of sauces. Bonefish Grill also offers specialty appetizers, desserts and full liquor service. Fleming’s Prime Steakhouse and Wine Bar restaurants serve dinner only and feature a limited menu of prime cuts of beef, fresh seafood, veal and chicken entrees. Fleming’s Prime Steakhouse and Wine Bar also offers several specialty appetizers and desserts and a full service bar. The majority of Roy’s restaurants serve dinner only and feature a limited menu of “Hawaiian Fusion” cuisine that includes a blend of flavorful sauces and Asian spices with a variety of seafood, beef, short ribs, pork, lamb and chicken. Roy’s also offers several specialty appetizers, desserts and full liquor service. 6 Table of Contents OSI Restaurant Partners, LLC Item 1.Business (continued) CONCEPTS AND STRATEGIES (continued) We believe that we differentiate our Outback Steakhouse, Carrabba’s Italian Grill, Bonefish Grill, Fleming’s Prime Steakhouse and Wine Bar and Roy’s restaurants by: · emphasizing consistently high quality ingredients and preparation of a limited number of menu items that appeal to a broad array of tastes; · attracting a diverse mix of customers through casual and upscale dining atmospheres emphasizing highly attentive service; · hiring and retaining experienced restaurant management by providing managing partners the opportunity to purchase an interest in the cash flows of the restaurants they manage; and · limiting service to dinner only for the majority of our locations (generally from 4:30 p.m. to 11:00 p.m.), which reduces the hours of restaurant management and the number of employees. OUTBACK STEAKHOUSE: Menu.The Outback Steakhouse menu includes several cuts of freshly prepared, uniquely seasoned and seared steaks, plus prime rib, barbecued ribs, pork, chicken, seafood, pasta and seasonal specials. The menu is designed to have a limited number of selections to permit the greatest attention to quality while offering sufficient breadth to appeal to all taste preferences. We test new menu items to replace slower-selling items and regularly upgrade ingredients and cooking methods to improve the quality and consistency of our food offerings. The menu also includes several specialty appetizers and desserts, together with full bar service featuring Australian wine and Australian beer. Alcoholic beverages account for approximately 12% of domestic Outback Steakhouse’s revenues. Including regional variances, the price range of appetizers is $4.95 to $10.95 and the price range of entrees is $7.50 to $29.95. The average check per person was approximately $19.50 to $20.50 during 2009. The prices that we charge in individual locations vary depending upon the demographics of the surrounding area. Outback Steakhouse also offers a low-priced children’s menu. Casual Atmosphere.Outback Steakhouse features a contemporary, casual dining atmosphere with decor suggestive of Australia. The decor includes blond woods, large booths and tables and Australian artwork. OUTBACK STEAKHOUSE INTERNATIONAL: Menu.Outback Steakhouse’s international restaurants have substantially the same core menu items as domestic Outback locations, although certain side items and other menu items are local in nature. Local menus are designed to have the same limited quantity of items and attention to quality as those in the United States. The prices that we charge in individual locations vary significantly depending on local demographics and related local costs involved in procuring product. Casual Atmosphere.Outback International locations look very much like their domestic counterparts, although there is more diversity in certain restaurant layouts and sizes. They range in size from 3,500 to 10,000square feet and may be basement or above ground floor locations. Some are multiple stories, and some have customer parking underneath the restaurant. 7 Table of Contents OSI Restaurant Partners, LLC Item 1.Business (continued) CARRABBA’S ITALIAN GRILL: Menu.The Carrabba’s Italian Grill menu includes several types of uniquely prepared Italian dishes including pastas, chicken, seafood, and wood-fired pizza. The menu is designed to have a limited number of selections to permit the greatest attention to quality while offering sufficient breadth to appeal to all taste preferences. We test new menu items to replace slower-selling items and regularly upgrade ingredients and cooking methods to improve quality and consistency of our food offerings. The menu also includes several specialty appetizers, desserts and coffees, together with full bar service featuring Italian wines and specialty drinks. Alcoholic beverages account for approximately 17% of Carrabba’s revenues. The price range of appetizers is $5.00 to $11.00 and the price of entrees is $9.00 to $23.00 with nightly specials ranging from $11.00 to $27.00. The average check per person was approximately $21.00 to $22.00 during 2009. The prices that we charge in individual locations vary depending upon the demographics of the surrounding area. Casual Atmosphere.Carrabba’s Italian Grill features a casual dining atmosphere with a traditional Italian exhibition kitchen where customers can watch their meals being prepared. The decor includes dark woods, large booths and tables and Italian memorabilia featuring Carrabba family photos, authentic Italian pottery and cooking utensils. BONEFISH GRILL: Menu.The Bonefish Grill menu offers fresh grilled fish and other seafood uniquely prepared with a variety of freshly prepared sauces. In addition to seafood, the menu also includes beef, pork and chicken entrees, several specialty appetizers and desserts. In addition to full bar service, Bonefish offers a specialty martini list. Alcoholic beverages account for approximately 25% of Bonefish’s revenue. The price range of entrees is $8.90 to $27.00. Appetizers range from $3.90 to $14.90. The average check per person was approximately $23.50 to $24.50 during 2009. Casual Atmosphere.Bonefish Grill offers a casual dining experience in an upbeat, refined setting. The warm, inviting dining room has hardwood floors, large booths and tables and distinctive artwork inspired by regional coastal settings. FLEMING’S PRIME STEAKHOUSE AND WINE BAR: Menu.The Fleming’s Prime Steakhouse and Wine Bar menu features prime cuts of beef, fresh seafood, as well as pork, veal and chicken entrees. Accompanying the entrees is an extensive assortment of freshly prepared salads and side dishes available a la carte. The menu also includes several specialty appetizers and desserts. In addition to full bar service, Fleming’s offers a selection of over 100 quality wines available by the glass. Alcoholic beverages account for approximately 31% of Fleming’s revenue. The price range of entrees is $23.50 to $43.50. Appetizers generally range from $8.50 to $26.95 and side dishes range from $5.95 to $9.95. The average check per person was approximately $72.00 to $73.00 during 2009. Upscale Casual Atmosphere.Fleming’s Prime Steakhouse and Wine Bar offers an upscale dining experience in an upbeat, casual setting. The décor features an open dining room built around an exhibition kitchen and expansive bar. The refined and casually elegant setting features lighter woods and colors with rich cherry wood accents and high ceilings. Private dining rooms are available for private gatherings or corporate functions. ROY’S: Menu.The Roy’s menu offers Chef Roy Yamaguchi’s “Hawaiian Fusion” cuisine, a blend of flavorful sauces and Asian spices and features a variety of fish and seafood, beef, short ribs, pork, lamb and chicken. The menu also includes several specialty appetizers and desserts. Alcoholic beverages account for approximately 27% of Roy’s revenue. In addition to full bar service, Roy’s offers a large selection of quality wines. The price range of entrees is $22.95 to $39.95. Appetizers range from $7.95 to $26.95. The average check per person was approximately $53.00 to $54.00 during 2009. Upscale Casual Atmosphere.Roy’s offers an upscale casual dining experience, including spacious dining rooms, an expansive lounge area, an outdoor dining patio in certain locations and Roy’s signature exhibition kitchen. Private dining rooms are available for private gatherings or corporate functions. 8 Table of Contents OSI Restaurant Partners, LLC Item 1.Business (continued) RESTAURANT DEVELOPMENT The following table includes our restaurant openings and closings for the year ended December 31, 2009: SUCCESSOR DECEMBER 31, RESTAURANT DECEMBER 31, OPENINGS CLOSINGS OTHER (1) Number of restaurants: Outback Steakhouse Company-owned - domestic - (8
